Citation Nr: 1028530	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-13 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.  

2.  Entitlement to service connection for a chronic lumbosacral 
spine disorder to include degenerative disc disease.  

3.  Entitlement to an initial disability evaluation in excess of 
10 percent for the Veteran's Type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Breisblatt, Law Clerk


INTRODUCTION

The Veteran had active service from August 1965 to August 1968.  
The Veteran served in the Republic of Vietnam.  He was awarded 
the Air Medal with 23 Oak Clusters including one for valor, the 
Distinguished Flying Cross, and the Purple Heart.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Waco, Texas, 
Regional Office (RO), which, in pertinent part, denied service 
connection for lumbosacral spine degenerative disc disease and 
bilateral hearing loss disability.  In April 2010, the Veteran 
was afforded a hearing before the undersigned Acting Veterans Law 
Judge sitting at the RO.  

In May 2010 the RO also granted service connection for Type II 
diabetes mellitus; assigned a 10 percent evaluation for that 
disability; and effectuated the award as of February 25, 2010.  
In May 2010, the Veteran submitted a notice of disagreement (NOD) 
with the initial evaluation assigned for his Type II diabetes 
mellitus.  

The Board observes that the Veteran has appealed from the initial 
evaluation assigned for his service-connected Type II diabetes 
mellitus.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed a similar appeal and directed that it was specifically 
not a claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu of 
"increased disability evaluation."  In the absence of such 
direction, the Board has framed the issue as entitlement to an 
initial evaluation in excess of 10 percent for the Veteran's Type 
II diabetes mellitus.  The Veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law and 
regulations governing the evaluation of disabilities are the same 
regardless of how the issue is styled.  

The initial evaluation for the Veteran's Type II diabetes 
mellitus is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The Department of Veterans Affairs 
(VA) will notify the Veteran if further action is required on his 
part.  

In May 2010, the Veteran submitted a claim of entitlement 
to service connection for coronary artery disease claimed 
as the result of Agent Orange exposure.  The issue has not 
been adjudicated by the RO.  Therefore, the Board does not 
have jurisdiction over it.  It is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  At the April 2010 hearing before the undersigned Acting 
Veterans Law Judge, the Veteran expressly withdrew his 
substantive appeal from the denial of service connection for 
bilateral hearing loss disability.  

2.  Chronic lumbosacral spine degenerative disc disease has been 
shown to have originated during active service.  


CONCLUSIONS OF LAW

1.  The issue of service connection for bilateral hearing loss 
disability has been withdrawn and no allegation of error of fact 
or law remains.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.204 (2009).

2.  Chronic lumbosacral spine degenerative disc disease was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.326(a) (2009).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Hearing Loss Disability

At the April 2010 hearing before the undersigned Acting Veterans 
Law Judge sitting at the RO, the Veteran expressly withdrew his 
claim of entitlement to service connection for bilateral hearing 
loss disability.  A Veteran or his accredited representative may 
withdraw the Veteran's substantive appeal in writing at any time 
prior to the Board's promulgation of a decision.  38 C.F.R. 
§ 20.204 (2009).  The Board finds that the Veteran effectively 
withdrew his substantive appeal.  Therefore, the Board concludes 
that no allegation of fact or law remains.  In the absence of 
such assertions, the appeal should be dismissed.  38 U.S.C.A. 
§ 7105 (West 2002).  


II.  Lumbosacral Spine

In this decision, the Board grants service connection for chronic 
lumbosacral spine degenerative disc disease.  Such action 
represents a complete grant of the Veteran's claim.  Therefore, 
no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

In the case of any veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records make no reference to a 
chronic lumbosacral spine disorder or injury.  The Veteran's 
service personnel records reflect that he participated in combat 
in the Republic of Vietnam and awarded the Air Medal with 23 Oak 
Clusters including one for valor, the Distinguished Flying Cross, 
and the Purple Heart.  

In a June 2006 written statement, the Veteran indicated that he 
was aboard an Army helicopter which was shot down by enemy fire 
in the Republic of Vietnam on April 25, 1967.  He provided 
documentation from the Defense Intelligence Agency Helicopter 
Loss Database which confirmed the helicopter's loss.  

An August 2004 physical evaluation from J. W., M.D., notes that 
the Veteran complained of low back pain.  He presented a history 
of having been in an inservice helicopter crash.  The Veteran was 
diagnosed with lumbosacral degenerative disc disease.  Dr. W. 
commented that the Veteran "has suffered some injuries in the 
past" and his lumbosacral degenerative disc disease "looks to 
be an old injury."  

At a December 2006 VA examination for compensation purposes, the 
Veteran complained of chronic low back pain of 25 years' 
duration.  He reported that he had served as an aviator; 
sustained low back trauma in a 1967 helicopter crash in Vietnam; 
and was awarded the Purple Heart for injuries sustained in the 
helicopter accident.  The examiner noted that the Veteran's 
claims file was not available for review.  The Veteran was 
diagnosed with lumbosacral spine degenerative disc disease.  The 
VA physician's assistant opined that:

It is this provider's opinion that there is 
not enough evidence to indicate that he had 
a back problem in the military and did not 
really seek that much attention for his low 
back problem, so that it is less likely 
than not that his current back disease is 
related to the helicopter crash in Vietnam.  

In a September 2007 addendum to the December 2006 VA examination 
report, the physician's assistant stated that:

The C-file was available and reviewed.  
There is absolutely no evidence of any back 
injury or treatment in the [service 
treatment records].  Nowhere mentioned.  
So, the opinion given on last exam has not 
changed.  

An undated written statement from P. E. R. conveys that he had 
flown with the Veteran as his helicopter crew chief on over 200 
combat missions in the Republic of Vietnam.  Mr. R. recalled that 
their helicopter had been struck by an enemy rocket propelled 
grenade and crashed on April 25, 1967.  He recalled that the 
impact of the crash was so severe as to have essentially 
destroyed the Veteran's seat.  

At the April 2010 hearing on appeal, the Veteran testified that 
he had been in a combat-related helicopter crash in Vietnam and 
he had sustained significant trauma at that time.  He believed 
that his chronic lumbosacral degenerative disc disease was 
precipitated by his combat-related helicopter crash.  

The Board has reviewed the probative evidence of record including 
the Veteran's testimony and written statements on appeal.  The 
Veteran advances that he sustained chronic lumbosacral spine 
degenerative disc disease as the result of his April 1967 
combat-related helicopter crash.  He has submitted a written 
statement from the crew chief of the lost helicopter who 
recounted the severity of the crash.  The Veteran's treating 
private physician opined that the Veteran's degenerative disc 
disease was related to old trauma.  While the report of the 
December 2006 VA examination for compensation purposes and the 
January 2007 addendum thereto concluded that the Veteran's 
degenerative disc disease was not related to his inservice 
helicopter crash, the Board observes that the physician's 
assistant's opinion was solely based upon the absence of any 
notations of back trauma or complaints in the service treatment 
records.  Such absence is not controlling given the applicability 
of 38 U.S.C.A. § 1154(b).  Given the Veteran's significant combat 
history and upon resolution of all reasonable doubt in the 
Veteran's favor, the Board finds that service connection for 
chronic lumbosacral spine degenerative disc disease is warranted.  
38 U.S.C.A. § 1154 (West 2002).  


ORDER

The issue of the Veteran's entitlement to service connection for 
bilateral hearing loss disability is dismissed.  

Service connection of chronic lumbosacral spine degenerative disc 
disease is granted.  


REMAND

The Veteran has submitted a timely NOD with the initial 
evaluation of his Type II diabetes mellitus.  The Court has 
directed that where a veteran has submitted a timely NOD with an 
adverse decision and the RO has not subsequently issued a SOC 
addressing the issue, the Board should remand the issue to the RO 
for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-
241 (1999).  

Accordingly, the case is REMANDED for the following actions:

Issue a statement of the case (SOC) to the 
Veteran and his accredited representative 
which addresses the issue of the Veteran's 
entitlement to an initial evaluation in 
excess of 10 percent for his Type II 
diabetes mellitus.  The Veteran and his 
accredited representative should be given 
the appropriate opportunity to respond to 
the SOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


